Citation Nr: 1027209	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-18 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
dermatophytosis of the feet and the right hand.

2.  Entitlement to a rating higher than 10 percent for plantar 
warts of the right foot and pressure calluses of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 
1957.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In March 2010, the Veteran testified at a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that proceeding is of record.  At the hearing, the Veteran 
submitted photographic evidence related to the disabilities on 
appeal and waived, in writing, his right to have this evidence 
initially considered by the RO.

The Board notes that the Veteran submitted a claim for service 
connection for peripheral neuropathy as secondary to his service-
connected dermatophytosis in May 2009.  That claim currently is 
under development by the RO and not before the Board.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The dermatophytosis of the Veteran's feet and right hand does 
not affect more than 40 percent of the entire body or more than 
40 percent of exposed areas and does not require constant or 
near-constant systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, during the past 12-month period.

2.  The plantar warts on the Veteran's right foot and the 
calluses on his left foot are painful but are not deep, do not 
cause limited motion, and do not disfigure his head, face, or 
neck.


CONCLUSIONS OF LAW

1.  The criteria for rating higher than 30 percent for 
dermatophytosis of the feet and the right hand have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7806, 7813 (2009).

2.  The criteria for a 10 percent rating, but not higher, for 
plantar warts of the right 
foot and for a separate 10 percent rating, but not higher, for 
calluses of the left foot have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800 to 
7805 (2008); 38 C.F.R. § 4.118, Diagnostic Code 7819 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that the Veteran was provided with the notice 
required under the VCAA, to include notice with respect to the 
effective-date element of the claims, by letter mailed in July 
2007, prior to the initial adjudication of the claims.  The 
record also reflects that service treatment records and all 
available post-service medical evidence identified by the Veteran 
have been obtained.  The RO attempted to obtain pertinent records 
from the Social Security Administration but was informed that all 
records had been destroyed.  The RO notified the Veteran of this 
fact by letter mailed in July 2009 and requested that he submit 
any records in his possession.  See 38 C.F.R. § 3.159(e).  In any 
event, the Board notes that these records are not material to 
either claim because they do not pertain to the Veteran's 
disability levels during the period under appeal.

The record also reflects that the Veteran has been afforded 
appropriate VA examinations.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
should be obtained to substantiate either claim.  The Board also 
is unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claims.



Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected skin disabilities.  The Board has 
found nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and findings 
pertaining to the disabilities.

Dermatophytosis

The dermatophytosis of the Veteran's feet and right hand 
currently is rated as 30 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7813.  This code provides that 
dermatophytosis should be rated as disfigurement of the head, 
face, or neck; scars; or dermatitis, depending upon the 
predominant disability.  

Here, the record establishes that the Veteran's dermatophytosis 
does not disfigure his head, face, or neck.  There is no evidence 
that his dermatophytosis has caused scarring on his feet or his 
right hand.  After considering the evidence of record, the Board 
finds that this disability should be rated as dermatitis under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7813.

Under Diagnostic Code 7806, a 30 percent disability rating is 
warranted if 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas are affected, or if systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  The maximum 
schedular rating of 60 percent is warranted if more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected, or if constant or near-constant systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, are required during the past 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

Here, the record establishes that the Veteran's dermatophytosis 
is manifested by scaling and redness but that it affects a small 
percentage of his body and does not require systemic treatment.  
On VA examination in July 2007, September 2008, and June 2009, 
physical examination revealed scaling and redness on the soles 
and borders of the feet and lack of obvious moisture of the right 
hand.  However, the examiner specifically noted that the 
Veteran's dermatophytosis affects less than one percent of his 
entire body.  In addition, VA examination reports and VA and 
private treatment records dated from November 2005 to January 
2010 reflect that the Veteran does not treat his dermatophytosis 
with constant or near-constant systemic therapy.  Since the 
criteria for the maximum schedular rating of 60 percent under 
Diagnostic Code 7806 have not been met, the Board must find that 
a rating higher than 30 percent is not warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's dermatophytosis warranted a rating higher than 30 
percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered the lay statements contained in the 
record asserting that the Veteran's disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran and his colleague are competent to 
report symptoms because this requires only personal knowledge as 
it comes to them through their senses.  Layno, 6 Vet. App. at 
470.  They are not, however, competent to identify a specific 
level of disability of the Veteran's skin condition according to 
the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's skin condition has been provided by 
the medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in conjunction 
with the evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
the Veteran's skin condition is evaluated.

Plantar Warts and Calluses

The plantar warts on the Veteran's right foot and the calluses on 
the Veteran's left foot currently are assigned a single 10 
percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7819.  
This code provides that benign skin neoplasms are to be rated as 
disfigurement of the head, face, or neck; scars; or impairment of 
function.

Here, the record establishes that the Veteran's plantar warts and 
calluses do not disfigure his head, face, or neck.  In addition, 
the evidence does not show that they impair the function of 
either foot.  The Board, therefore, finds that these disabilities 
should be rated under the Diagnostic Codes applicable to scars.  
See 38 C.F.R. § 4.118, Diagnostic Code 7813.

The Board notes that the Rating Schedule for skin disabilities 
was revised effective October 23, 2008.  See 73 Fed. Reg. 185, 
54708-54712 (2008).  The revisions specifically affected the 
Diagnostic Codes pertaining to scars.  Since these revisions only 
are applicable to claims received on or after October 23, 2008, 
however, they do not apply to this case.  Id.  The Board notes 
that the Veteran has not requested review of his disabilities 
under the revised criteria.  Moreover, evaluation under the new 
criteria would not afford him a greater benefit.  Accordingly, 
the Board will consider the Veteran's plantar warts and calluses 
under the criteria effective as of the date of receipt of his 
claim for an increased rating for those disabilities.

Regarding the Diagnostic Codes applicable to scars, the Board 
finds that the criteria set forth under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 most nearly approximate the Veteran's 
plantar warts and calluses.  That code provides that a 10 percent 
rating is warranted for a scar that is superficial and painful on 
examination.  Although plantar warts and calluses were not 
readily observable on VA examination in July 2007, September 
2008, and June 2009, physical examination did reveal pain the 
areas of the feet where plantar warts previously had been located 
on the right foot and where calluses previously had been located 
on the left foot.  Accordingly, the Board finds that a separate 
10 percent rating is warranted under Diagnostic Code 7804 for 
each foot.

The Board has considered whether the Veteran may be entitled to 
an even higher rating under other potentially applicable 
Diagnostic Codes but has concluded that he is not.  In this 
regard, the Board notes that the Veteran's plantar warts and 
calluses are not deep, do not cause limitation of motion, and do 
not disfigure his head, face, or neck.  See 38 C.F.R. §§ 7800 to 
7805.  Therefore, higher ratings are not warranted under the 
other Diagnostic Codes applicable to scars.  

Consideration again has been given to assigning a staged rating; 
however, at no time during the period in question have the 
plantar warts of the Veteran's right foot or the calluses of his 
left foot warranted more than the 10 percent ratings granted in 
this decision.  See Hart, 21 Vet. App. 505.

Extra-schedular Consideration

The Board also has considered whether this case should be 
referred to the Director of the Compensation and Pension Service 
for extra-schedular consideration.  In determining whether a case 
should be referred for extra-schedular consideration, the Board 
must compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extra-schedular consideration is required.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

The Veteran and his representative argued at the March 2010 
hearing that he is entitled to extra-schedular consideration for 
his skin disabilities.  The Veteran testified that his 
dermatophytosis is so painful at times that it causes difficulty 
walking and grasping objects.  He also testified that he has been 
prescribed medication and special shoes to treat the pain in his 
feet.  In addition, the Veteran stated that his plantar warts and 
calluses alter his normal gait and that he was given a cane to 
address that problem.  He testified that it is becoming nearly 
impossible for him to work because of his service-connected 
disabilities.

The Board notes that, in addition to dermatophytosis, plantar 
warts, and calluses, the Veteran has been diagnosed with numerous 
other disorders that affect his extremities.  The competent 
evidence of record shows that the symptoms described by the 
Veteran at the March 2010 hearing are related to these other 
disorders, rather than the service-connected disabilities 
currently on appeal.

The Veteran complained of burning pain in his feet and in his 
right hand in numerous VA treatment records dated from February 
2004 to January 2010.  A March 2004 neurology consultation note 
reflects these complaints, as well as the Veteran's report that 
these symptoms have existed since service and his belief that 
they are related to his dermatophytosis.  However, the VA 
neurologist who evaluated the Veteran and reviewed the results of 
a nerve conduction study rendered a diagnostic impression of 
polyneuropathy.  He did not indicate that the Veteran's symptoms 
were related to his dermatophytosis.  Similarly, an April 2004 VA 
examiner concluded that the pain experienced by the Veteran is 
associated with neuropathy, not dermatophytosis.  In a September 
2004 record, a different VA neurologist also attributed the 
Veteran's complaints of burning pain to neuropathy.  Finally, a 
VA podiatrist rendered a diagnostic impression of long-standing 
sensory neuropathy in January 2009 after examining the Veteran 
and noting his description of his symptoms.

The Board acknowledges that in a June 2008 treatment record a VA 
physician suggested that the pain in the Veteran's feet was due 
to both neuropathy and chronic tinea infection.  However, that 
physician provided no explanation for the purported link between 
the Veteran's dermatophytosis and the pain he describes, despite 
the significant medical evidence of record attributing that pain 
to neuropathy.  The Board also finds this physician's statement 
to be unreliable since she attributed his symptoms entirely to 
neuropathy in a December 2007 treatment record but provided no 
rationale for her revised opinion.

The Board also acknowledges that the Veteran believes his 
dermatophytosis causes the burning pain he experiences in his 
extremities.  However, as discussed above, there is substantial 
and persuasive medical evidence of record that establishes the 
pain is due to neuropathy, not dermatophytosis.  The Board finds 
that the Veteran's unsupported opinion that his pain is related 
to his dermatophytosis is less probative than this evidence 
linking the pain to neuropathy.  In this regard, the Board notes 
that the Veteran, as a layperson without medical training, is not 
competent to attribute pain to a specific medical disorder.  
Layno, 6 Vet. App. at 470.  Moreover, as noted in the 
introduction, the Veteran already has submitted a claim for 
service connection for peripheral neuropathy as secondary to his 
service-connected dermatophytosis.  Since service connection is 
not in effect for that neuropathy and that issue is not before 
the Board, the Board cannot consider the Veteran's neuropathic 
symptoms in evaluating his dermatophytosis.

In addition to peripheral neuropathy, the record also establishes 
that the Veteran has been diagnosed with other disorders 
affecting his extremities.  Private treatment records dated from 
February 2005 to January 2006 reflect diagnostic impressions of 
neuromas, heel spur syndrome, Achilles tendonitis, and plantar 
fasciitis.  In addition, VA treatment records dated in August 
2001, February 2004, November 2005, January 2009, June 2009, and 
January 2010 reflect diagnostic assessments of arthritis, plantar 
fasciitis, mycotic nails, and pes cavus foot type.  Although 
these records shows that lesions were observed at times on 
physical examination of the Veteran's feet, both his private and 
VA health care providers attribute his foot pain to these other 
diagnosed disorders.  Notably, VA treatment records dated in 
January 2009 and March 2009 indicate that the special orthotics 
he uses were prescribed to treat his neuropathy and joint 
problems, not his service-connected skin disabilities.

In sum, the record reflects that the Veteran has not required 
frequent hospitalizations for his dermatophytosis, plantar warts, 
and calluses and that the manifestations of those disabilities 
are not in excess of those contemplated by the schedular 
criteria.  Although the Veteran testified and the evidence of 
record establishes that he encounters significant difficulty 
working, the record shows that such difficulty arises from his 
peripheral neuropathy and other medical conditions, rather than 
from his service-connected skin disabilities.  There is no 
indication in the record that the average industrial impairment 
from these disabilities would be in excess of that contemplated 
by the assigned ratings, to include the separate 10 percent 
ratings assigned in this decision.  Accordingly, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to a rating higher than 30 percent for 
dermatophytosis of the right hand and feet is denied.


Entitlement to a 10 percent rating for plantar warts of the right 
foot and a separate 10 percent rating for calluses of the left 
foot is granted, subject to the criteria applicable to the 
payment of monetary benefits.




____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


